Citation Nr: 0313982	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-10 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis and allergic rhinitis from February 27, 1997.

3.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches from February 27, 1997.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Hearing held in January 1999, the veteran and her friend 
Hearing held in May 2000, the veteran 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
January 1996.  The veteran also had four months and nine days 
of active duty prior to February 1991.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from April 
1996 and August 1999 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The issue of entitlement to a rating in excess of 10 percent 
for sinusitis and allergic rhinitis since February 27, 1997, 
and the issue of entitlement to a rating in excess of 30 
percent for migraine headaches since February 27, 1997, are 
the subject of a remand section of this decision.


FINDING OF FACT

Competent evidence of record establishes the veteran 
developed carpal tunnel syndrome as a result of her active 
service.



CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In light of the favorable determination 
contained herein relative to the bilateral carpal tunnel 
syndrome, the Board finds that further development with 
regard to VA's duty to notify would serve no useful purpose.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991)

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate her claim and that there 
is no reasonable possibility that further assistance would 
aid in substantiating the claim for entitlement to service 
connection for bilateral carpal tunnel syndrome.

The veteran has provided testimony at a hearing before a 
hearing officer.  Service medical reports are of record, and 
post-service VA and private medical reports have been 
obtained.  The veteran was also provided a recent VA 
examination.  The veteran has not identified any outstanding 
available evidence necessary to substantiate her carpal 
tunnel syndrome claim.  There is no indication that there 
exists any evidence which has a bearing on the issue decided 
below which has not been obtained.  The veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
carpal tunnel syndrome claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the veteran in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board notes that additional evidence concerning the 
veteran's claim for entitlement to service connection for 
bilateral carpal tunnel syndrome was received by the Board 
after certification of the veteran's appeal to the Board.  
While the RO has not had a chance to consider this evidence, 
due to the favorable outcome of this issue, the Board finds 
that there is no prejudice to the veteran in deciding her 
claim for entitlement to service connection for bilateral 
carpal tunnel syndrome without such review.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that she sought 
treatment for left thumb numbness in September 1994.  The 
diagnoses included paresthesias of the left thumb of unknown 
etiology.  

The veteran's form DD-214 indicates that the veteran's 
military occupational specialty was administrative.

The veteran first received a diagnosis of carpal tunnel 
syndrome from a private physician in April 1998.  

A July 1998 VA electromyography (EMG) confirmed that the 
veteran had bilateral carpal tunnel syndrome .

The veteran appeared before a hearing officer in May 2000.  
The veteran testified that she has experienced numbness and 
tingling in her fingers ever since service.  She reported 
that the numbness and tingling had increased in severity when 
she became pregnant.

On VA examination in December 2002, the examiner noted that 
he had reviewed the veteran's claims files prior to, and 
during, his examination of the veteran.  He reported that the 
veteran started to have left thumb numbness in the early to 
mid 1990's when she was seen by an orthopedic surgeon.  The 
examiner stated that an extensive history of clerical and 
typing work (in service) could have been the precipitating 
cause of the veteran's current bilateral carpal tunnel 
syndrome.  It was the VA examiner's opinion that the 
veteran's bilateral carpal tunnel syndrome started in the 
left thumb prior to her military discharge, but then slowly 
progressed over time.  He stated that it was more likely than 
not that the veteran's five years of constant clerical work 
(in service) led to her current carpal tunnel syndrome.

In this case there is evidence that the veteran had left 
thumb numbness in service.  There is also competent medical 
evidence indicating that the veteran's current bilateral 
carpal tunnel syndrome resulted from service.  Accordingly, 
the veteran has met the requirements for the award of service 
connection for bilateral carpal tunnel syndrome.  38 C.F.R. 
§ 3.303(d)


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome, is granted.


REMAND

Additional evidence has been received and added to the claims 
folder since certification of the appeal to the Board.  The 
RO has not had the opportunity to readjudicate the increased 
rating issues on appeal with consideration of this additional 
evidence.  See Bernard, supra.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  

Accordingly, this case is REMANDED for the following:

1.  With respect to the claim for 
entitlement to a rating in excess of 10 
percent for sinusitis and allergic 
rhinitis since February 27, 1997, and the 
claim for entitlement to a rating in 
excess of 30 percent for migraine 
headaches since February 27, 1997, the RO 
should take appropriate action in this 
case to comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one year period for receipt of 
additional evidence.  

2.  The RO must readjudicate the 
increased rating issues on appeal and 
provide the veteran and her 
representative a supplemental statement 
of the case which includes a review of 
all pertinent laws and regulations, 
including those pertaining to the VCAA, 
and which reflects RO consideration of 
all pertinent evidence received since 
issuance of the August 2001 statement of 
the case. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



